Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 2/26/2021 amending claims 1, 9-10, 12 and 14,no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1- 21 are currently pending in the instant application. 
In response to the Title Objection, Applicant has amended the title to “Device and Method for Driving a Display Panel Based on Data Error Detection”. The new title is acknowledged and entered, the corresponding non-descriptive title objection has been withdrawn. 

Response to Remarks
Applicant’s 2/26/2021 Remarks and Amendments to the claims have been fully considered. The amendments overcome the claim objections, the objections have been withdrawn accordingly. 
For the 35 USC § 103 rejection, a new found prior art Nho; Hyunwoo et al. (US 20180075798 A1) has been found and applied to render the traversed and amended claim language obvious. 
For the interview request, Examiner has called Applicant’s number and left a voice mail. Examiner has indicated a phone interview is considered inconsequential as the amended claim language has been submitted and unchangeable regardless of an interview. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta; Kazuto et al. (US 20190013826 A1) in view of Woo; Sooyoung et al. (US 20160299188 A1) and Nho; Hyunwoo et al. (US 20180075798 A1)
As to claim 1, Kikuta discloses a display driver, comprising: an interface configured to receive image data ([0054-55] An exemplary configuration of a circuit device 100 (display controller 400) of the present embodiment is shown in FIG. 1 ...
The interface unit 160 performs communication between a processing device 200 and the circuit device 100. For example, the interface unit 160 receives image data transmitted from the processing device 200 to the image processing unit 120). 
Kikuta discloses the display driver in Figs 1-3 comprising signal supply circuitry. 
Kikuta fails to directly disclose the signal supply circuitry is configured to supply at least one drive control signal to a display panel. 
However, in a pertinent field of endeavor, Woo discloses a display driver (FIGS. 2A and 2B are block diagrams illustrating a display driver integrated circuit (DDI) comprising signal supply circuitry configured to supply at least one drive control signal to a display panel ([0026] ... 	a DDI configured to drive the display panel, 
[0083] The DDI 10 may include ... a source driver 13, a gate driver 14, ...
The outputs from the gate/source drivers by design supply at least one drive control signal to a display panel  ). 
The combination of Kikuta and Woo continues to teach the signal supply circuitry configured to supply at least one drive control signal to a display panel based on a detection of a data error in the image data (Kikuta [0061] The error detection unit 130 performs error detection processing on the image data from the processing device 200) associated with a first horizontal line in a first vertical sync period (Kikuta [0039] FIG. 6 shows an exemplary data structure when error detection data is included in image data.
Figs 4-5 shows an error can be detected in any effective image area, which includes any horizontal line in any vertical sync period). 
It would have been obvious to one of ordinary skill in the art to combine Woo 's driver circuit components with Kikuta‘s display driver, to enhance the functionality of the driver by providing “ a display driver ... capable of testing a logic circuit internal to the DDI itself and capable of analyzing a failure in the DDI by itself”, as revealed by Woo in [0007]. 
Kikuta and Woo teach multiple pixel circuits in the display, but fail to directly disclose the at least one drive signal causes the pixel circuits to hold. 
However, in a pertinent field of endeavor, Nho discloses a display driver configured to supply at least one drive signal to a display panel (Fig. 146, display driver 2802, as one example), wherein the at least one drive signal causes a first pixel circuit and a second pixel circuit to hold, in the first vertical sync period, first hold voltages using previous hold voltages  held in a previous vertical sync period ([0276]
FIG. 19 is a flow diagram of a process 260 for sensing environmental and/or operational information using the sense pixels 182 in the refresh pixel group 164 of a frame displayed by the display panel 144, in accordance with an embodiment of the present disclosure. Generally, the process 260 includes determining a sense pattern used to illuminate sense pixels 182 during a sensing operation (process block 262), instructing the display driver 140 to determine sense pixels 182 to be illuminated and/or sense data to be written to the sense pixels 182 to perform the sensing operation (process block 264), determining when each display pixel row of the display panel 144 is to be refreshed (process block 266), determining whether a respective display pixel row includes sense pixels 182 (decision block 268), instructing the display driver 140 to stop refreshing each display pixel 156 in a refresh pixel group 164 ... (process block 270) ), wherein the previous vertical sync period is prior to the first vertical sync period (In English language, the words “previous” and “prior” are synonyms), wherein the previous hold voltages correspond to grayscale values of respective pixel circuits during the previous vertical sync period (Fig. 28 and paragraph [0325] teaches gray levels. One of ordinary skilled in the art would agree a display grayscale level will hold when the display driver stops refreshing display pixels ), and wherein the first pixel circuit is located in the display panel and associated with the first horizontal line, and the second pixel circuit is located in the display panel and associated with a second horizontal line and driven after the first pixel circuit (Fig. 20 and paragraphs [0283-287] teach the sensing operation can be any pixel(s) within the display. 
See also Kikuta Figs 4-5). 
It would have been obvious to one of ordinary skill in the art to apply Nho 's driver circuit with paused refreshing operation into Kikuta‘s modified display driver, “which allows for increased accuracy in the correction values calculated, stored ..., and/or applied as compensated image data”, as revealed by Nho in [0323]. 

As to claim 2, Kikuta further discloses the display driver of claim 1, wherein the signal supply circuitry is further configured to withhold from asserting gate lines in the display panel that have not been asserted in the first vertical sync period during a period after the detection of the data error in the first vertical sync period (Kikuta [0143] The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ... the processing device 200 may stop operating the circuit device 100 or reset the circuit device 100). 

As to claim 3, Kikuta further discloses the display driver of claim 1, wherein the at least one drive control signal includes a gate reset signal for resetting a shift register of a gate driver in the display panel (Kikuta [0143] The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ... the processing device 200 may stop operating the circuit device 100 or reset the circuit device 100). 

As to claim 4, Kikuta further discloses the display driver of claim 3, wherein the at least one drive control signal further includes a gate clock signal (Fig. 8: Frame Timing) for operating the shift register (DA1-1, DA1-2). 

As to claim 5, Kikuta, Woo and Nho further disclose the display driver of claim 4, wherein the signal supply circuitry is further configured to: supply the gate clock signal to the gate driver (Woo Fig. 1: Gate driver 14), and not supply the gate clock signal to the gate driver during the period after the detection of the data error in the first vertical sync period (Kikuta [0143] The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ...  the processing device 200 may stop operating the circuit device 100 

As to claim 6, Kikuta, Woo and Nho further disclose the display driver of claim 1, wherein the signal supply circuitry is further configured to generate a gate mask signal to prohibit assertion of gate lines in the display panel during a period after the detection of the data error in the first vertical sync period (Claim language fails to disclose what signal is considered to be a “gate mask signal “. Examiner considers Kikuta [0143] “The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ...  the processing device 200 may stop operating the circuit device 100” 
by design teaches the limitation as the operation of the circuit is stopped ). 

As to claim 7, Kikuta, Woo and Nho further disclose the display driver of claim 1, wherein the signal supply circuitry is further configured to set source lines of the display panel to a high-impedance state after the detection of the data error in the first vertical sync period until an end of the first vertical sync period (Claim language fails to specify what signals is considered to be “source lines“ and what value is considered to be a “high-impedance state”.  Examiner considers Kikuta [0143] “The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ...  the processing device 200 may stop operating the circuit device 100” by design teaches the limitation ). 

As to claim 8, Kikuta, Woo and Nho further disclose the display driver of claim 1, wherein the display panel comprises multiplexer circuitry configured to connect selected source lines of a plurality of source lines to a source driver of the signal supply circuitry, the signal supply circuitry further configured to supply select signals to control selection of the plurality of source lines by the multiplexer circuitry (Woo [0088] The gate driver 14 may generate voltage to be applied to a gate electrode corresponding to each pixel in the display panel 20 and apply the generated voltage to a gate line. The gate driver 14 may apply a voltage by sequentially selecting the gate line.
Fig. 1 discloses two source driver 13 with display panel 20 having multiple rows and columns. [0088] teaches the display panel are being driven sequentially) so that none of the plurality of source lines are selected after the detection of the data error in the first vertical sync period until an end of the first vertical sync period (Kikuta [0143] “The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ...  the processing device 200 may stop operating the circuit device 100” 
by design teaches the limitation ). 

As to claim 9, Kikuta discloses a display driver ([0054] .. circuit device 100 (display controller 400) ), comprising: an interface (interface units 160 ); and signal supply circuitry ([0071] ... as shown in FIG. 3. The units of the circuit device 100 are similarly configured as those in FIG. 1 or 2. Note that, in FIG. 3, the control unit 112 for the display controller 400 and the control unit 182 for the display driver 300 are separately described, but these control units may be combined into one control unit). 
Kikuta discloses the signal supply circuitry comprising different types of memory ([0067], [0227-228] a storage unit 320 (memory) ... a working memory of the CPU 310).
Kikuta fails to directly disclose the preceding memories function as a frame memory.
However, in a pertinent field of endeavor, Woo discloses a display driver (FIGS. 2A and 2B are block diagrams illustrating a display driver integrated circuit (DDI) comprising a frame memory ([0026] ... 	a DDI configured to drive the display panel, wherein the DDI may include a logic circuit configured to receive image data.
[0083] The DDI 10 may include a logic circuit 11, a memory device 12, ... ). 
Kikuta and Woo teach data error detection in a vertical sync period, but fail to directly teach hold voltages corresponding to grayscale values of respective pixel circuits in a previous vertical sync period are retained . 
However, in a pertinent field of endeavor, Nho discloses a display driver wherein hold voltages held in a previous vertical sync period are retained responsive to the data error, the hold voltages corresponding to grayscale values of respective pixel circuits during the previous vertical sync period ([0276] FIG. 19 is a flow diagram of a process 260 for sensing environmental and/or operational information using the sense pixels 182 in the refresh pixel group 164 of a frame displayed by the display panel 144, in accordance with an embodiment of the present disclosure. Generally, the process 260 includes determining a sense pattern used to illuminate sense pixels 182 during a sensing operation (process block 262), instructing the display driver 140 to determine sense pixels 182 to be illuminated and/or sense data to be written to the sense pixels 182 to perform the sensing operation (process block 264), determining when each display pixel row of the display panel 144 is to be refreshed (process block 266), determining whether a respective display pixel row includes sense pixels 182 (decision block 268), instructing the display driver 140 to stop refreshing each display pixel 156 in a refresh pixel group 164 ... (process block 270) ). 
It would have been obvious to one of ordinary skill in the art to apply Nho 's driver circuit and paused refreshing operation into Kikuta‘s modified display driver, “which allows for increased accuracy in the correction values calculated, stored ..., and/or applied as compensated image data”, as revealed by Nho in [0323]. 

As to claim 10, Kikuta further discloses the display driver of claim 9, wherein the signal supply circuitry is further configured to, based on the detection of the data error in the first image data block of the image data associated with a first vertical sync period, drive pixel circuits associated with the first image data block based on an image data block associated with the previous vertical sync period in displaying an image associated with the first vertical sync period, the previous vertical sync period prior to the first vertical sync period  ( Kikuta [0143] The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ...  the processing device 200 may stop operating the circuit device 100 or reset the circuit device 100.
Figs 4-5 shows an error can be detected in any effective image area, which includes any horizontal line in any vertical sync period. 
See also Nho [0276] ). 

As to claim 11, Kikuta further discloses the display driver of claim 9, wherein the signal supply circuitry is further configured to, based on the detection of the data error in the first image data block of the image data associated with a first vertical sync period (Kikuta [0039] FIG. 6 shows an exemplary data structure when error detection data is included in image data.
Figs 4-5 shows an error can be detected in any effective image area, which includes any horizontal line in any vertical sync period) 
, omit writing into the frame memory a second image data block of the image data associated with the first vertical sync period, the second image data block being received after the detection of the data error (Kikuta [0143] The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ...  the processing device 200 may stop operating the circuit device 100 or reset the circuit device 100). 

As to claim 12, Kikuta further discloses the display driver of claim 11, wherein the signal supply circuitry is further configured to, based on the detection of the data error in the first image data block of the image data associated with the first vertical sync period, drive pixel circuits associated with the first image data block and the second image data block to display an image associated with the first vertical sync period in response to image data blocks associated with the previous vertical sync period, the previous vertical sync period prior to the first vertical sync period  (Kikuta [0143] The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ...  the processing device 200 may stop operating the circuit device 100 or reset the circuit device 100. 
See also Nho [0276] ). 

As to claim 13, Kikuta, Woo and Nho disclose the display driver of claim 9, wherein the signal supply circuitry is further configured to: generate a compressed image data by compressing the image data received from the interface and write the compressed image data into the frame memory ([0018] In yet another example embodiment, the host may be configured to transmit the encoded image data to the logic circuit and the decoder may be configured to decode the encoded image data and may transmit the decoded image data to a source driver. 
[0117] To reduce the image data size, the encoder 251 may encode the image data), and omit updating the compressed image data associated with the first image data block in the frame memory based on the detection of the data error in the first image data block (Kikuta [0143] The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, ...  the processing device 200 may stop operating the circuit device 100 or reset the circuit device 100). 

As to claims 14-21, Kikuta, Woo and Nho disclose the display driver operated by the driving method of the present claims as detailed in rejection of claims 1-8 above, respectively.
Therefore claim 14-21 are rejected on the same grounds as claims 1-8 above, respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621